Citation Nr: 1520435	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for actinic keratosis of the left forearm, claimed as skin cancer.

2.  Entitlement to service connection for asthma, claimed as a respiratory condition.

3.  Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to January 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal. 

The issues of service connection for asthma and rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's dermatological condition to the left forearm is related to active duty.


CONCLUSION OF LAW

Actinic keratosis of the left forearm was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a December 2007 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, post-service VA medical records and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In this regard, the Board observes that in August 2008, the Veteran informed VA that he had no other information or evidence to give VA to substantiate his claim, and asked that VA decide his claim as soon as possible.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not had a VA examination for the claimed disability.  The Board concludes that a medical opinion is not needed for this claim.

As discussed below, the Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to the skin of the left forearm.  The Board is aware that the Veteran has stated that he did not report physical symptoms during active duty because he was not a complainer, and that he chose not to report his physical symptoms at separation in order to be able to leave active duty immediately.  Nevertheless, he has made no specific assertions as to actually having had any relevant dermatological complaints or symptoms during active duty or at separation, whether he reported them to medical personnel or not.  He has not identified any specific in-service event, injury or disease.  Thus, the second McLendon element is not satisfied.  Finally, there is no medical evidence indicating that the Veteran's current left forearm skin diagnosis may be etiologically associated with any established in-service event, injury, or disease.  Thus, the third McLendon element is not satisfied.

The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits. 

However, even considering the low threshold established here, none of the credible evidence of record in this case contains any indication that the Veteran's actinic keratosis of the left forearm might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

The Veteran asserts that he now has a skin disability of the left forearm due to active duty.   

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for actinic keratosis of the left forearm.  The evidence does not show that the Veteran's current skin condition of the left forearm is related to active duty.  

The Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  The post-service medical records are similarly negative for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Recent VA treatment records reflect that the Veteran has an area of scaly erythematous macule 4 mm in size on the left forearm.  However, the post-service medical records are negative for any evidence linking this condition to the Veteran's active duty.

The Board acknowledges the general assertions by the Veteran in support of the claim for service connection.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a skin condition of the left forearm as a result of active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the general assertions by the Veteran cannot constitute competent medical evidence in support of the claim.  Again, the Board finds it significant that the Veteran has not identified any specific in-service event, injury or disease that caused the claimed disability. 

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for actinic keratosis of the left forearm.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for actinic keratosis of the left forearm is denied. 


REMAND

Recent VA treatment records reflect treatment for asthma and rhinitis.  

The Veteran's service treatment records include a January 1966 report of medical history for H D Pay purposes on which the Veteran reported ear, nose or throat trouble.  This record plainly reflects that during active duty the Veteran had symptoms relevant to his current rhinitis.  Viewing the record in the light most favorable to the Veteran, it also reflects that during active duty the Veteran had symptoms (breathing difficulties) relevant to his current asthma.  

Along with the Veteran's contentions, this evidence raises the possibility that Veteran's current asthma and rhinitis are related to active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any asthma and rhinitis that may be present.  The Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current asthma or rhinitis is causally related to the findings noted on the Veteran's January 1966 report of medical history, or is otherwise related to active service.

The examiner is requested to provide a rationale for any opinion expressed. 

2.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


